COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                NO. 02-13-00165-CV


THOMAS LEE TAYLOR, JR.                                              APPELLANT

                                         V.

JOANNA N. TAYLOR AND B.C.                                           APPELLEES
CORNISH


                                     ------------

          FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------


      On August 8, 2013, the parties filed a “Joint Motion to Modify Judgment,”

indicating that they had entered into a mediated settlement agreement, which

resolved the disputes and controversies between them, and requesting that the

court either modify the trial court’s judgment or reverse and remand the case to

the trial court with instructions to enter a modified judgment as requested in the

motion. We have considered the parties’ motion, and it is the court’s opinion that

the motion should be granted.




      1
       See Tex. R. App. P. 47.4.
      Therefore, we set aside the February 8, 2013 Final Decree of Divorce

without regard to the merits and remand this cause to the trial court for rendition

of judgment in accordance with parties’ settlement agreement. See Tex. R. App.

P. 42.1(a)(2)(B).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: August 22, 2013




                                      2